DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,466,518. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to cooled electrostatic chuck devices that have an adhesive layer between the cooling base part and the electrostatic chuck which is said to have either a concave or convex surface, with differences between the two sets of claims being only minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. The dependent claims in both sets of claims include limitations related to the chuck surface being either concave or convex and also include limitations related to the rate of curvature of the surfaces as subject matter that is not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into consideration.
Claim 1 of the patent recites: An electrostatic chuck device comprising: an electrostatic chuck section which has a base material having one principal surface as a placement surface on which a plate-shaped sample is placed, and an internal electrode for electrostatic adsorption that electrostatically adsorbs the plate-shaped sample to the placement surface, wherein an annular projection portion is provided at a peripheral border portion on the one principal surface, and a plurality of projection portions having the same height as the height of the annular projection portion are provided in an area surrounded by the annular projection portion on the one principal surface, and an upper end portion of the annular projection portion and upper end portions of the plurality of projection portions are located on a concave surface with a central portion of the one principal surface as a basal plane, a base section for cooling is provided on the other principal surface side of the electrostatic chuck section, and a difference between a height from one principal surface of the base section for cooling of the annular projection portion and a height from one principal surface of the base section for cooling of the projection portion which is located in the vicinity of the center of the area is greater than or equal to 1 um and less than or equal to 30 um.
Instant claim 1 also includes a cooling base and includes the following statement relating to surface shape: a height of an outer periphery of the concave surface or the convex surface is 1 um or higher and 30 um or lower, wherein the height of the center of the concave surface or the convex surface is obtained based on a position where a main surface of the cooling base part is located.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
January 13, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836